Mason, Chief Justice.
I concur in the foregoing decision, but base my opinion upon the ground that in this case, it was the province of the jury to fix the amount of the punishment. The 82d section of the act of January 4, 1839, page 119 enacts: “That where any latitude is left as to the amount of the punishment for any offence, the jury who try the offender shall in all cases fix the amount of punishment.
That provision, if unrepealed, applies to this case. The 38th section of the act of January 25, 1839, page 150, in relation to offences of this kind, directs that it shall be the duty of the court to condemn the prisoner for a term not exceeding two years. I do not suppose it was *262the intention of the legislature, by this latter statute, to repeal the provision of the former which has been above quoted. The last act directs the court to condemn the prisoner to a certain amount of impiis-onment, and he was so condemned. The sentence of the court is perfectly compatible with the verdict of the jury, and also with the law.
Judgment affirmed.